 


114 HR 2277 IH: Password Protection Act of 2015
U.S. House of Representatives
2015-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 2277 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2015 
Mr. Perlmutter (for himself, Mr. Welch, Mr. Rush, Mr. Grijalva, Mr. Rangel, Mr. Tonko, Mrs. Capps, and Mr. Schweikert) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To prohibit employers from compelling or coercing any person to authorize access to a protected computer, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Password Protection Act of 2015. 2.Prohibited activity (a)In generalSection 1030(a) of title 18, United States Code, is amended— 
(1)in paragraph (7)(C), by inserting or after the semicolon; and (2)by inserting after paragraph (7)(C) the following: 
 
(8)acting as an employer, knowingly and intentionally— (A)for the purposes of employing, promoting, or terminating employment, compels or coerces any person to authorize access, such as by providing a password or similar information through which a computer may be accessed, to a protected computer that is not the employer’s protected computer, and thereby obtains information from such protected computer; or 
(B)discharges, disciplines, discriminates against in any manner, or threatens to take any such action against, any person— (i)for failing to authorize access described in subparagraph (A) to a protected computer that is not the employer’s protected computer; or 
(ii)who has filed any complaint or instituted or caused to be instituted any proceeding under or related to this paragraph, or has testified or is about to testify in any such proceeding; . (b)FineSection 1030(c) of title 18, United States Code, is amended— 
(1)in paragraph (4)(G)(ii), by striking the period at the end and inserting ; and; and (2)by adding at the end the following: 
 
(5)a fine under this title, in the case of an offense under subsection (a)(8) or an attempt to commit an offense punishable under this paragraph.. (c)DefinitionsSection 1030(e) of title 18, United States Code, is amended— 
(1)in paragraph (11), by striking and after the semicolon; (2)in paragraph (12), by striking the period and inserting a semicolon; and 
(3)by adding at the end the following:  (13)the term employee means an employee, as such term is defined in section 201(2) of the Genetic Nondiscrimination Act of 2008 (42 U.S.C. 2000ff(2)); 
(14)the term employer means an employer, as such term is defined in such section 201(2); and (15)the term employer’s protected computer means a protected computer of the employer, including any protected computer owned, operated, or otherwise controlled by, for, or on behalf of that employer.. 
(d)ExceptionsSection 1030(f) of title 18, United States Code, is amended— (1)by striking (f) This and inserting (f)(1) This; and 
(2)by adding at the end the following:  (2) (A)Nothing in subsection (a)(8) shall be construed to limit the authority of a court of competent jurisdiction to grant equitable relief in a civil action, if the court determines that there are specific and articulable facts showing that there are reasonable grounds to believe that the information sought to be obtained is relevant and material to protecting the intellectual property, a trade secret, or confidential business information of the party seeking the relief. 
(B)Notwithstanding subsection (a)(8), the prohibition in such subsection shall not apply to an employer’s actions if— (i)the employer discharges or otherwise disciplines an individual for good cause and an activity protected under subsection (a)(8) is not a motivating factor for the discharge or discipline of the individual; 
(ii)the employer is complying with the requirements of Federal or State law, rule or regulation, or a rule of a self-regulatory organization, as defined in section 3(a)(26) of the Securities and Exchange Act of 1934 (15 U.S.C. 78c(a)(26)), applicable to brokers, dealers and investment advisers; (iii)a State enacts a law that specifically waives subsection (a)(8) with respect to a particular class of State government employees or employees who work with individuals under 13 years of age, and the employer’s action relates to an employee in such class; or 
(iv)an Executive agency (as defined in section 105 of title 5), a military department (as defined in section 102 of such title), or any other entity within the executive branch that comes into the possession of classified information, including the Defense Intelligence Agency, National Security Agency, and National Reconnaissance Office, specifically waives subsection (a)(8) with respect to a particular class of employees requiring eligibility for access to classified information under Executive Order 12968 (60 Fed. Reg. 40245), or any successor thereto, and the employer’s action relates to an employee in such class. .  